Exhibit 10.10

LOGO [g89293img001.jpg]   

 

December 8, 2006

  

Martin Scott

 

Dear Martin:

We are pleased to offer you a position with Rambus as Senior Vice President,
Engineering.

Your starting base salary will be $24,166.67/month, which over a full year would
equal $290,000.00. You will also have a target bonus of $190,000.00 annually.
You will be eligible for Rambus’ standard benefits package including insurance
and 3 weeks annual vacation.

Rambus will grant an option to you to purchase 200,000 shares of Rambus stock.
The option grant will automatically be made on the first business day of the
first full month after your first day of employment at Rambus. Options vest as
follows: no options will vest in the first six months; after six months 10% of
options will vest; after that each month options will vest at a linear rate such
that all options have vested to you five years from the date of grant. This is a
standard vesting schedule. All vesting is subject to your remaining a Service
Provider, as defined in our 2006 Equity Incentive (“Service Provider”), through
the relevant vesting dates. Your option will otherwise have the standard terms
and conditions of our form stock option agreement under the 2006 Equity
Incentive Plan. Your ability to exercise, however, will be delayed until such
time as the S-8 registration statement covering shares issuable under the 2006
Equity Incentive Plan becomes effective (the “Compliance Date”).

Additionally, on the Compliance Date, Rambus will grant you 20,000 Restricted
Share Units under the following vesting schedule: 5,000 RSUs vesting twelve
months after Compliance Date (or closest open window, if closed), and 5,000
vesting every twelve months for the following three years, subject to your
remaining a Service Provider.



--------------------------------------------------------------------------------

Enclosed is a copy of our Employment, Confidential Information and Invention
Assignment Agreement. This document assigns rights to all inventions to Rambus
and requires you to keep confidential all matters regarding Rambus technology
and business relationships until Rambus has made such information public. Please
read, sign, and return this agreement on your first day of work.

Also enclosed is a copy of our Insider Trading Compliance Program and our Code
of Business Conduct and Ethics. Please review, sign the acknowledgment forms,
and return on your first day of work.

Federal legislation requires all employers to verify the authorization to work
of all employees. Under this law, you will be required to furnish documentation
within 72 hours of starting work.

You and Rambus understand and acknowledge that your employment with Rambus
constitutes “at-will” employment. You and Rambus acknowledge that this
employment relationship may be terminated at any time, with or without good
cause or notice or for any or no cause, at the option of either you or Rambus.

You represent that you (a) are not a party to an employment agreement or other
contract or arrangement which prohibits your full time employment with Rambus,
and (b) do no know of any conflict which would restrict your employment with
Rambus.

This offer letter agreement, the agreements relating to your stock option and
restricted stock unit awards referenced herein, the Confidential Information and
Invention Assignment Agreement, our Insider Trading Compliance Program and our
Code of Business Conduct and Ethics represent the entire agreement and
understanding between you and Rambus as to the subject matter hereof, and
supersede all prior or contemporaneous agreements, whether written or oral. No
waiver, alteration, or modification, if any, of the provisions of this offer
letter agreement shall be binding unless in writing and signed by duly
authorized representatives of you and Rambus.

This offer letter agreement shall be governed by and construed in accordance
with the internal substantive laws, but not the choice of law rules, of the
State of California. You hereby consent to the personal jurisdiction of the
state and federal courts located in California for any action or proceeding
arising from or relating to this offer letter agreement or relating to any
arbitration in which you and Rambus are participants.



--------------------------------------------------------------------------------

If you wish to accept employment at Rambus under the terms set out above, please
sign and date this letter and return it to me no later than Friday, December 15,
2006, keeping the copy for your records. If you accept our offer we would like
you to start as soon as possible.

Martin, I know you can do a great job for us. I believe Rambus is an excellent
company that can provide you with a continuing challenge and opportunity for
personal growth.

 

     Sincerely,     

/s/ Harold Hughes

     Harold Hughes      CEO I have read and accept the above:     

/s/ Martin Scott

    

12/8/2006

Signature      Date Signed

December 26, 2006

     Start Date     